     Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 1 of 7 PageID #: 1


                                                                                   I-      j   ,

                                                                         VAN~SSA L. AAMSTRONG, C;L~tiK
                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY                   JUL ;I 6 2020
                                            AT PADUCAH                   U.S. DiSTR!CT COURT
                                                                       WEST'N. DISt KENTUCKY'
UNITED STATES OF AMERICA

                                                                       INDICTMENT
V.

                                                                NO.    5 :2.ce.R 1c1 ;713f<..)
                                                                       18 U.S.C. § 922(g)(l)
DEREK FARRELL BROWN                                                    18 U.S.C. § 924(a)(2)
a/k/a DEREK F. BROWN                                                   18 U.S.C. § 924(d)
                                                                       21 U.S .C. § 84l(a)(l)
                                                                       21 U.S.C. § 841(b)(l)(A)(viii)
                                                                       21 U.S.C. § 841(b)(l)(B)(viii)
                                                                       21 U.S.C. § 853
                                                                       28 U.S.C. § 2461



The Grand Jury charges:

                                              COUNT!
                       (Possession with Intent to Distribute Methamphetamine)

       On or about September 14, 2018, in the Western District of Kentucky, Graves County,

Kentucky, the defendant, DEREK FARRELL BROWN a/k/a DEREK F. BROWN, knowingly and

intentionally possessed with intent to distribute 50 grams or more of methamphetamine, a Schedule II

controlled substance, as defined iri Title 21 , United States Code, Section 812.

       In violation of Title 21, United States Code, Sections 841 (a)(l) and 841 (b )(1 )(A)(viii).
   Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 2 of 7 PageID #: 2




The Grand Jury further charges:
                                              COUNT2
                                   (Felon in Possession ofFirearm)

       On or about September 14, 2018, in the Western District of Kentucky, Graves County,

Kentucky, the defendant, DEREK FARRELL BROWN a/k/a DEREK F. BROWN, with knowledge

that he had been convicted of a crime punishable by imprisonment for a term exceeding one year, to

wit:

       On or about April 22, 2008, in Graves Circuit Court, Graves County, Kentucky, Case
       Number 07-CR-00344, DEREK FARRELL BROWN a/k/a DEREK F. BROWN,
       was convicted of the offenses of First-Degree Wanton Endangerment (two counts) and
       First-Degree Fleeing or Evading, each a felony;

knowingly possessed in and affecting interstate commerce a Colt, model 1903 Pocket Hammerless,

.32 caliber semiautomatic pistol, bearing serial number 426458, and ammunition.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).


The Grand Jury further charges:

                                             COUNT3
                      (Possession with Intent to Distribute Methamphetamine)

       On or about November 28, 2018, in the Western District of Kentucky, Calloway County,

Kentucky, the defendant, DEREK FARRELL BROWN a/k/a DEREK F. BROWN, knowingly and

intentionally possessed with the intent to distribute 5 grams or more of methamphetamine, a Schedule

II controlled substance, as defined in Title 21, United States Code, Section 812.

       In violation of Title 21, United States Code, Sections 841(a)(l) and 841(b)(l)(B)(viii).




                                                  -.2-
     Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 3 of 7 PageID #: 3




 The Grand Jury further charges:
                                                 COUNT4
                                      (Felon in Possession of Firearm)

         On or about November 28, 2018, in the Western District of Kentucky, Calloway County,

 Kentucky, the defendant, DEREK FARRELL BROWN a/k/a DEREK F. BROWN, with knowledge

 that he had been convicted of a crime punishable by imprisonment for a term exceeding one year, to

 wit:

         On or about April 22, 2008, in Graves Circuit Court, Graves County, Kentucky, Case
         Number 07-CR-00344, DEREK FARRELL BROWN a/k/a DEREK F. BROWN,
         was convicted of the offenses of First-Degree Wanton Endangerment (two counts) and
         First-Degree Fleeing or Evading, each a felony;

 knowingly possessed in and affecting interstate commerce a CBC, model Mossberg International

 715T, .22 caliber semiautomatic rifle, bearing serial number ELL3578580, and ammunition.

         In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).



                                        NOTICE OF FORFEITURE

         As a result of committing offenses in violation of Title 21 , United States Code, Sections

 841(a)(l), 841(b)(l)(A)(viii), and 841(b)(l)(B)(viii), as alleged in Counts 1 and 3 of this Indictment,

 felonies punishable by imprisonment for more than one year, the defendant, DEREK FARRELL

 BROWN a/k/a DEREK F. BROWN, shall forfeit to the United States, pursuant to Title 21 , United

 States Code, Section 853, any and all property constituting, or derived from, proceeds the defendant

· obtained, directly or indirectly, as a result of said offenses, and any and all of the defendant' s property

 used, or intended to be used, in any manner or part, to commit or to facilitate the commission of the

 violations alleged in this Indictment.




                                                      -3-'
Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 4 of 7 PageID #: 4




       Further, as a result of committing offenses in violation of Title 18, United States Code, Sections

922(g)(l ), 924( a)(2), and 924(e), as specifically charged in Counts 2 and 4 of this Indictment, DEREK

FARRELL BROWN a/k/a DEREK F. BROWN, defendant herein, shall forfeit to the United States,

pursuant to Title 18, United States Code, Section 924(d), and Title 28, United States Code, Section

2461, all firearms, magazines, and ammunition involved in the commission of said offense, including

but not limited to the Colt, model 1903 Pocket Hammerless, .32 caliber semiautomatic pistol, bearing

serial number 426458, the CBC, model Mossberg International 715T, .22 caliber semiautomatic rifle,

bearing serial number ELL3578580, and ammunition.




                                              A TRUE BILL.




~1"-~
RUSSELL M. COLEMAN
UNITED STATES ATTORNEY

RMC:SAH




                                                  -4-
     Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 5 of 7 PageID #: 5




UNITED STATES OF AMERICA               v. DEREK FARRELL BROWN A/KIA DEREK F. BROWN
                                                             PENALTIES


Counts I           NL IO yrs./NM Life/$10,000,000/both/NL 5 yrs./NM Life Supervised Release
                   (NL 15 yrs./NM Life/$20,000,000/both/NL IO yrs./NM Life Supervised Release (with notice of one prior conviction))
                   (NL 25 yrs.NM Life//$20,000,000/both/NL IO yrs./NM Life Supervised Release (with notice of two prior convictions))
Counts 2 & 4:      NM IO yrs./$250,000/both/NM 3 yrs. Supervised Release (each count)
                   (NL 15 yrs./NM Life/$250,000/both/NM 5 yrs. Supervised Release with three qualifying prior convictions pursuant to
                   18 U,S.C. 924(e))
Count 3:            NL 5 yrs./NM 40 yrs./$5,000,000/both/NL 4 yrs./NM Life Supervised Release
                   (NL IO yrs./NM Life/$8,000,000/both/NL 8 yrs./NM Life Supervised Release with notice of one prior conviction)
Forfeiture

                                                                NOTICE

ANY PERSON CONVICTED OF AN OFFENSE AGAINST THE UNITED STATES SHALL BE SUBJECT TO SPECIAL
ASSESSMENTS, FINES, RESTITUTION & COSTS.


SPECIAL ASSESSMENTS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed after
November 11 , 1984, as follows:                                                                                   ·

             Misdemeanor:           $ 25 per count/individual              Felony:         $ JOO per count/individual
                                    $125 per count/other                                   $400 per count/other



In addition to any 'of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless the court
issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the United States Attorney's
Office with a current mailing address for the entire period that any part of the fine remains unpaid, or you may be held in contempt of
court. 18 U.S.C. § 3571 , 3572, 3611, 3612

Failure to pav fine as ordered mav subject you to the following:

             I.   INTEREST and PENALTIES as applicable by law according to last_date of offense.

                       For offenses occurring after December 12. 1987:

                      No INTEREST will accrue on fines under $2,500.00.

                      INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at
                      the time of sentencing. This rate changes monthly. Interest accrues from the first business day
                      following the two week period after the date a fine is imposed.

                      PENALTIES of:

                       I 0% of fine balance if payment more than 30 days late.

                       15% of fine balance if payment more than 90 days late.

             2.       Recordation of a LIEN shall have the same force and effect as a tax lien.

             3.       Continuous GARNISHMENT may apply until your fine is paid.

             18 U.S.C. §§ 3612, 3613

                      If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FINE
                      of not more than the greater of$ I 0,000 or twice the unpaid balance of the fine; or
                      IMPRISONMENT fornot more than I year or both. 18 U.S.C. § 3615
     Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 6 of 7 PageID #: 6




RESTITUTION

If you are convicted of an offense under Title I 8, U.S.C., or under certain air piracy offenses, you may also be ordered to make
restitution to any victim of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. § 3663

APPEAL

If you appeal your conviction and the sentence to pay your fine is stayed pending appeal, the court shall require:

           I.         That you deposit the entire fine amount (or the amount due under an installment schedule
                      during the time of your appeal) in an escrow account with the U.S. District Court Clerk, or

          2.          Give bond for payment thereof.

           18   u.s.c. § 3572(g)
PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be made payable
to the Clerk. U.S. District Court and delivered to the appropriate division office listed below:

                      LOUISVILLE:                      Clerk, U.S. District Court
                                                       I 06 Gene Snyder U.S. Courthouse
                                                       601 West Broadway
                                                       Louisville, KY 40202
                                                       502/625-3500

                      BOWLING GREEN:                   Clerk, U.S. District Court
                                                       120 Federal Building
                                                       241 East Main Street
                                                       Bowling Green, KY 42 IO I
                                                       270/393-2500

                      OWENSBORO:                       Clerk, U.S. District Court
                                                       126 Federal Building
                                                       4·23 Frederica
                                                       Owensboro, KY 4230 I
                                                       270/689-4400

                      PADUCAH:                         Clerk, U.S. District Court
                                                       127 Federal Building
                                                       501_Broadway         ·
                                                       Paducah, KY 4200 I
                                                       270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 5:20-cr-00019-TBR Document 1 Filed 07/16/20 Page 7 of 7 PageID #: 7

            jFQR,\1 DBD-34



            )::: 5-·.c9'ot,~~-lCi~]BQ2J
               UNITED STATES DISTRICT COURT
                               Western District of Kentucky
                                       At Paducah

                       THE UNITED STATES OF AMERICA
                                              vs.


                             DEREK FARRELL BROWN
                               a/k/a DEREK F. BROWN




                                    INDICTMENT

                Count 1 - Possession with Intent to Distribute
                   Methamphetamine - 50 Grams or More
                21 U.S.C. §§ 841(a)(l) and 841(b)(l)(A)(viii)

                  Count 2 - Felon in Possession of a Firearm
                    18 U.S.C. §§ 922(g)(l) and 924(a)(2)

                Count 3 - Possession with Intent to Distribute
                   Methamphetamine - 5 Grams or More
                21 U.S.C. §§ 841(a)(l) and 841(b)(l)(B)(viii)

                  Count 4 - Felon in Possession of a Firearm
                    18 U.S.C. §§ 922(g)(l) and 924(a)(2)

                                       Forfeiture

            A true bill.




                                                          FA:.1t1J
            Filed in open court this 16th day ofJuly, ~ .. .::SSA L !,~TRQN~i CLERK




            Bail,$
                                                     u. .. DISTRICT cuURT
                                                    WESTN. DIST. KENTUCKY
